Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 19, 2018

                                      No. 04-17-00533-CR

                                        Richard CRUZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8891
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant’s second motion for extension of time to file is granted in part. We order
counsel for appellant, Daniel De La Garza, to file the appellant’s brief by April 9, 2018. Counsel
is advised that no further extensions of time will be granted absent a timely motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court